Citation Nr: 0417067	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability for purposes of accrued benefits.

2.  Entitlement to service connection for a bilateral hip 
disorder for purposes of accrued benefits.

3.  Entitlement to service connection for a bilateral foot 
disorder for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1955.  He died on December [redacted], 2002.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Jackson, 
Mississippi.  

The RO certified three issues for appeal: entitlement to a 
TDIU due to service-connected disability for purposes of 
accrued benefits; entitlement to service connection for the 
cause of the veteran's death; and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35 of Title 38 
of the United States Code.  However, the May 2003 VA Form 9 
reflects that the appellant only perfected an appeal on the 
issue of entitlement to a TDIU due to service-connected 
disability for purposes of accrued benefits.  Thus, as the 
issues of entitlement to service connection for the cause of 
the veteran's death and eligibility for Dependents' 
Educational Assistance benefits were not appealed; they are 
not before the Board.  In light of the above and the 
discussion in the remand section of this decision, the issues 
are as stated on the title page.

Various statements of the appellant suggest that she may be 
seeking dependency and indemnity compensation (DIC) benefits 
under the provisions of 38 U.S.C.A. § 1318.  This matter is 
referred to the RO.


FINDINGS OF FACT

1. At the time of the veteran's death, he had a pending claim 
for entitlement to a TDIU due to service-connected 
disability.

2.  At the time of his death, his only service-connected 
disability was arthritic changes of the lumbosacral spine 
with recurrent lumbosacral strain and signs of root 
irritation, rated as 60 percent disabling.

3.  The evidence establishes that the veteran's service-
connected disability rendered him unable to secure and follow 
a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability for purposes of accrued benefits have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.400, 3.341, 3.1000, 4.16(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was unemployable due 
to his service-connected lumbosacral disorder at the time of 
his death.

A claim for dependency and indemnity compensation (DIC) 
benefits is also considered a claim for accrued benefits.  
See 38 U.S.C.A. § 5101(b) (West 2002); Quiamco v. Brown, 6 
Vet. App. 304 (1994).  Under 38 U.S.C.A. § 5101 (West 2002), 
a claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5121 provides for payment 
of (1) periodic monetary benefits to which an individual was 
entitled to death under existing ratings or decisions, 
"benefits awarded but unpaid," and (2) periodic monetary 
benefits based on evidence in the file at the time of the 
date of the entitled individual's death and due and unpaid, 
"accrued benefits."  Bonny v. Principi, 16 Vet. App. 504 
(2002).   A two-year limit on accrued benefits applies to 
claims pertaining to deaths that occurred before December 16, 
2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. § 5121(a)); 38 U.S.C.A. § 5121(a) (West 2002).  In 
Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that for 
accrued benefits the veteran must have had a claim pending at 
the time of his death for such benefits in order for an 
individual to be entitled to accrued benefits.  Applications 
for accrued benefits must be filed within one year of the 
date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Persons eligible for such payments under 38 U.S.C.A. § 5121 
(which are paid to the first living person listed) include 
the veteran's spouse.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In September 1998, the veteran filed a claim for TDIU.  In a 
June 2000 Order, the Court vacated a February 2001 Board 
decision that had denied the veteran's claim of entitlement 
to TDIU due to service-connected disability.  In December 
2001, the Board remanded the claim of TDIU due to service-
connected disability for further development.  The claim was 
still pending at the time of the veteran's death.  The 
appellant filed her claim for accrued benefits on December 
13, 2002, within two weeks of the date of the veteran's 
death.  Therefore, the appellant filed a timely claim for 
TDIU due to service-connected disability for purposes of 
accrued benefits.

Total disability is considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  38 
C.F.R. § 3.340(a)(2).  Total ratings for compensation 
purposes are authorized for any disability that is found to 
be sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment includes 
employment in a protected environment, such as a sheltered 
workshop.  Id.

The veteran met the schedular criteria for TDIU due to 
service-connected disability insofar as his lumbosacral 
disorder was evaluated as 60 percent disabling.  Therefore, 
the VA will grant a TDIU due to service-connected disability 
for purposes of accrued benefits if the evidence shows that 
the veteran was precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.  

In Hatlestad v Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to TDIU benefits.  Specifically, the Court indicated that 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment, or a "subjective" 
one based upon the veteran's actual industrial impairment.  
Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (1991).  In order to grant TDIU due to service-connected 
disability, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In discussing the unemployability criteria, 
the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), 
indicated in essence, that the unemployability question - 
that is, the ability or inability to engage in substantial 
gainful activity - had to be looked at in a practical manner, 
and that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the veteran.  Also, an inability to maintain a 
substantially gainful occupation does not mean 100 percent 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

An April 1991 vocational analysis worksheet reflects an 
assessment that the veteran's residual functional capacity as 
"medium" exertive capacity - that is, sitting 6 hours per 
day; standing or walking 6 hours per day; and lifting 25 
pounds frequently and 50 pounds maximally.  The vocational 
examiner determined that the veteran could also stoop or 
crouch occasionally, and that he had environmental 
restrictions as to heights, machinery, and hazards.  His past 
relevant work history was listed as the following: (1) 
supervisor of loading and unloading in any industry, and (2) 
carpenter and maintenance worker in any industry.  The 
vocational examiner indicated that the veteran was unable to 
return to his past relevant work, that skill level of that 
work was semi-skilled or skilled, and that he had 
transferable skills.  The vocational examiner concluded that 
the veteran should adjust to other work and that other 
occupations within his functional capacity and vocational 
scope included a panel-lay-up worker, pattern marker II and 
spindle carver.

In a September 1991 statement, Dr. Smith noted that the 
veteran had lumbar arthritis, spinal stenosis, and left knee 
arthritis.  Dr. Smith stated that the veteran could not stand 
for long periods of time, could not get in and out of 
equipment, and takes pain medication regularly.  

In April 1992, a Social Security Administration (SSA) 
administrative law judge concluded that based on the 
veteran's residual functional capacity, age, education, and 
work experience, the veteran was "disabled" effective 
December 16, 1991, as defined in the Social Security Act 
since December 16, 1991.  SSA found that the veteran had 
severe diabetes mellitus, hypertension, degenerative disc 
disease of the lumbosacral spine, obesity, degenerative 
arthritis of the thoracic and lumbar spines, and varicosities 
of the lower leg.  According to SSA, the veteran was unable 
to perform his past relevant work as a carpenter, supervisor 
of loading and unloading, utility worker, and truck weigher, 
but that he did work as a truck weigher through December 16, 
1991.  The SSA report indicated that he had residual 
functional capacity to perform a full range of sedentary 
work.  

In an April 1992 statement, one of the veteran's former 
employers indicated that the veteran worked as a scale 
operator approximately 40 hours a week from March 1991 to 
December 1991 and that he was laid off due to a lack of work.  
That employer reported that no concessions were made to the 
veteran on the account of age or disability.  In a May 1992 
statement, another former employer of the veteran, apparently 
an employer of individuals with disabilities, indicated that 
the veteran worked as a molding machine operator 40 hours a 
week for approximately a month and half starting in mid-March 
1992.  The employer stated that the veteran resigned from his 
job, and did not report that any concessions were made to him 
on the account of age or disability.  The employer said that 
the veteran missed five days of work because of a disability.  
That job was the veteran's last job, and he had maintained 
that he had to quit that job because of his lumbosacral 
disorder.
 
In a June 1992 statement, Dr. Smith reiterated his 
conclusions in his September 1991 statement and added that 
the veteran had been continuously disabled since December 
1991 and was unable to return to work.

In a report of a July 1992 VA orthopedic examination, the 
examiner noted that with regard to employment impairment, the 
veteran would not be able to work a full day at a job 
requiring twisting and lifting activities, according to his 
history and apparent limited tolerance with subjective 
problems.

In November 1992, the veteran submitted statements from three 
potential employers.  Two of these potential employers, a 
pharmacy and a trucking company,  noted that they could not 
hire the veteran because of his back problem.  The third 
potential employer, a county department of education, 
indicated that they were unable to place the veteran in any 
of the jobs for which he was qualified because all of the 
jobs involved climbing, lifting and stooping a great deal.

In a March 1995 statement, a VA doctor indicated that the 
veteran had degenerative joint disease of the lumbosacral 
spine, diabetes mellitus and a seizure disorder.  The doctor 
also noted that the veteran had been unable to work since 
December 1991 and that it was unlikely that he could work 
again.

In his September 1998 claim, the veteran stated that he 
became too disabled to work on May 1, 1992, and reported his 
employment history.   He stated that he worked 40 hours a 
week as a supervisor of production control from February 1989 
to August 1989 and earned $13,600 that year.  He said that he 
worked forty hours a week as a scale operator from March 1991 
to December 1991.  He also indicated that he worked forty 
hours a week as a molding machine operator from mid March 
1992 to the first day of May 1992.  He claimed that he had to 
quit his last job because of his back and leg conditions.  He 
noted that his highest education level was four years of high 
school and that he had not had any other education or 
training both before and after he became too disabled to 
work.

A December 1999 VA orthopedic examination revealed 
degenerative disc disease of the lumbar spine and 
osteoarthritis of the lumbar facets.  In the report of 
examination, the examiner noted that the veteran had no 
measurable weakness in the lumbar spine and that his fatigue 
could not be measured.  The examiner reported that he had no 
loss of motion due to weakness, fatigue or incoordination.  
The examiner opined that he could do sedentary work that does 
not involve prolonged standing or walking or lifting more 
than 15 pounds.  

In an August 2002 treatment record, Dr. Smith noted that the 
veteran was disabled in 1989.  A physical examination of the 
veteran revealed tenderness at L5 and weakness of the right 
foot.  Dr. Smith reported that the veteran had been unable to 
work since 1991 because of a back problem.  Dr. Smith 
diagnosed severe degenerative changes of the lumbar spine 
along with possible spinal stenosis.  Dr. Smith reiterated 
that the veteran had been disabled from work and had been for 
a good number of years.

At issue is whether the veteran's service-connected 
lumbosacral disorder, without consideration of his 
nonservice-connected disabilities, precluded all forms of 
substantially gainful employment in the national economy that 
were consistent with his education and his occupational 
experience and that would have afforded a living wage at the 
time of his death.  Even though the vocational examiner found 
in April 1991 that the veteran had medium residual exertive 
capacity and had transferable skills, SSA determined that the 
veteran had no acquired work skills that were transferable to 
the skilled or semi-skilled functions of other jobs and the 
examiner who conducted the December 1999 VA examination 
concluded that the veteran could not do work that involved 
prolonged standing or walking.  Although Dr. Smith's opinions 
reported the veteran's limitations, his opinions did not 
specifically address the veteran's ability to perform other 
functions of sedentary work.  With regard to the March 1995 
opinion of a VA doctor, that opinion notes that the veteran 
had three disorders, two of which were not service connected, 
and does not address whether the veteran was unable to work 
solely because of the service-connected lumbosacral disorder.  

Based on the findings of the SSA and the report of the 
December 1999 VA examination, the Board finds that based on 
his service-connected lumbosacral disorder alone the veteran 
was only able to perform a sedentary job that did not involve 
prolonged standing or walking, sitting more than six hours a 
day, or lifting more than fifteen pounds.  Therefore, the 
question is whether such a sedentary job would have been 
substantially gainful employment.  While the veteran worked 
as a scale operator in 1991 and was laid off from that job 
because of a lack of work, the SSA ALJ noted that the job 
involved light exertion.  The medical evidence subsequent to 
1991 does not indicate that he could have performed that job 
at the time of his death.  As for his job in 1992 as a 
molding machine operator, that job was in a protected work 
environment, and likewise the medical evidence subsequent to 
1992 does not indicate that he could have performed that job 
at the time of his death.  Also, the veteran only had a high 
school education, and, as noted above, the SSA found that he 
did not had no acquired work skills that were transferable to 
the skilled or semi-skilled functions of other jobs.  Most 
importantly, three potential employers stated that they could 
not hire the veteran because of his lumbosacral disorder.  
While one of the potential employers noted that the only 
available jobs required manual labor, the other two potential 
employers did not describe the type of jobs that were 
available.  In light of the above and resolving doubt in the 
appellant's favor, the Board finds that the veteran's 
service-connected lumbosacral disorder rendered him 
unemployable at the time of his death.  

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability for purposes of accrued 
benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits


REMAND

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  In a December 1989 rating decision, 
the RO denied service connection for bilateral hip and foot 
disorders.  The veteran was not informed of those denials, 
much less given his appellate rights.  Therefore, those 
claims were still pending at the time of his death.  See 
38 C.F.R. § 19.25 (2003).  Since a notice of disagreement has 
been submitted with respect to the issue of accrued benefits, 
a statement of the case on the issues of entitlement to 
service connection for a bilateral hip disorder and for a 
bilateral foot disorder for purposes of accrued benefits 
should be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

The VBA AMC must issue the appellant a 
statement of the case on the issues of 
entitlement to service connection for a 
bilateral hip disorder and for a 
bilateral foot disorder for purposes of 
accrued benefits.  The VBA AMC should 
advise the appellant of the need to 
timely file a substantive appeal to 
perfect appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



